MEMORANDUM OPINION

                                           No. 04-11-00415-CR

                                        IN RE Delmar J. PRICE

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: July 13, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 15, 2011, relator Delmar J. Price filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on various pro se petitions and motions. However,

counsel has been appointed to represent relator in the criminal proceeding pending in the trial

court for which he is currently confined.            A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on

pro se motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not



1
 This proceeding arises out of Cause No. 2011-CR-1035, styled State of Texas v. Delmar J. Price, pending in the
186th Judicial District Court, Bexar County, Texas, the Honorable Maria Teresa Herr presiding.
                                                                                  04-11-00415-CR


abuse its discretion by declining to rule on relator’s pro se petitions and motions filed in the

criminal proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is

denied. TEX. R. APP. P. 52.8(a).

                                                                   PER CURIAM

DO NOT PUBLISH




                                              -2-